NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL A. BANASKY,                      )
DOC #T37668,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-3482
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 16, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe
and Scott Stephens, Judges.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lara E. Breslow,
Assistant Attorney General, Tampa; and
Linsey Sims-Bohnenstiehl, Assistant
Attorney General, Tampa (substituted
as counsel of record), for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.